—Order of disposition of the Family Court, Bronx County (Harold Lynch, J.), entered on or about April 22, 1993, which adjudicated respondent-appellant a juvenile delinquent and placed him with the New York State Division for Youth for a period of one year, is reversed, on the law, and the petition is dismissed.
Respondent was denied a speedy hearing (Family Ct Act § 340.1). The delinquency petition was filed on December 3, 1992. Respondent appeared on that date, and the court scheduled a fact-finding hearing for January 11, 1993, thirty-nine days later. The parties appeared on January 11, but the prosecutor requested an adjournment. The court set an adjourned date for the hearing on January 20th, forty-eight days after the initial appearance. On the rescheduled date, respondent failed to appear, and the court rescheduled the hearing to February 1, 1993. On February 1, 1993, after respondent again failed to appear, the court found good cause to adjourn the hearing to March 1, 1993, beyond the sixty-day requirement of Family Court Act § 340.1 (2). On February 25, 1993, respondent and his mother appeared unexpectedly in court. When the prosecutor requested an adjournment to obtain the attendance of witnesses, the court adjourned the hearing to March 10, 1993.
Because the court failed to make a finding as required by Family Court Act § 340.1 (5) and (6) on the record of special circumstances warranting the successive adjournment beyond the statutory period, the petition must be dismissed (see, Matter of Nakia L., 81 NY2d 898; Matter of Randy K., 77 NY2d 398; Matter of Frank C., 70 NY2d 408).
*252Nor can the adjournment be justified on the ground of consent or waiver. The mere fact that respondent’s counsel said "[t]hank you” to the court after the court set the adjourned date does not constitute acquiescence or consent (see, Matter of Michelle BB., 186 AD2d 856; Matter of Randy K., supra). Concur—Murphy, P. J., Rosenberger and Williams, JJ.